Name: Council Regulation (EEC) No 1251/77 of 17 May 1977 concerning imports of bran, sharps and other residues derived from the sifting, milling or other working of cereals originating in the Arab Republic of Egypt
 Type: Regulation
 Subject Matter: Africa;  taxation;  foodstuff;  trade;  agri-foodstuffs;  EU finance
 Date Published: nan

 Avis juridique important|31977R1251Council Regulation (EEC) No 1251/77 of 17 May 1977 concerning imports of bran, sharps and other residues derived from the sifting, milling or other working of cereals originating in the Arab Republic of Egypt Official Journal L 146 , 14/06/1977 P. 0011 - 0012 Finnish special edition: Chapter 3 Volume 9 P. 0005 Greek special edition: Chapter 03 Volume 18 P. 0150 Swedish special edition: Chapter 3 Volume 9 P. 0005 Spanish special edition: Chapter 03 Volume 12 P. 0201 Portuguese special edition Chapter 03 Volume 12 P. 0201 COUNCIL REGULATION (EEC) No 1251/77 of 17 May 1977 concerning imports of bran, sharps and other residues derived from the sifting, milling or other working of cereals originating in the Arab Republic of Egypt THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas the Cooperation Agreement between the European Economic Community and the Arab Republic of Egypt and the Interim Agreement on the advance implementation of certain provisions of the Cooperation Agreement were signed on 18 January 1977; Whereas Article 20 of the Cooperation Agreement and Article 13 of the Interim Agreement provide that, subject to the condition that the Arab Republic of Egypt levies a special export charge on bran, sharps and other residues derived from the sifting, milling or other working of cereals falling within subheading 23.02 A of the Common Customs Tariff, the variable component of the import levy is to be reduced by an amount equal to 60 % of the average of the variable components of the levies on the product in question for the three months preceding the month in which such an amount is fixed; Whereas this special export charge must be reflected in the import price of these products in the Community; Whereas, in order to ensure that these Agreements are correctly applied, measures should be adopted whereby the importer is required, at the time when the bran, sharps and other residues are imported, to furnish proof that the special export charge has been levied by the Arab Republic of Egypt; Whereas, pursuant inter alia to the exchange of letters relating to Article 20 of the Cooperation Agreement and Article 13 of the Interim Agreement between the European Economic Community and the Arab Republic of Egypt concerning the import into the Community of bran and sharps originating in the Arab Republic of Egypt, these Agreements require detailed rules for their implementation, HAS ADOPTED THIS REGULATION: Article 1 The variable component of the levy on imports into the Community of bran, sharps and other residues derived from the sifting, milling or other working of cereals falling within subheading 23.02 A of the Common Customs Tariff originating in the Arab Republic of Egypt shall be the levy calculated in accordance with Article 2 of Council Regulation (EEC) No 2744/75 of 29 October 1975 on the import and export system for products processed from cereals and from rice (2), less an amount equivalent to 60 % of the average of the variable components of the levies on the product in question for the three months preceding the month in which such an amount is fixed. Article 2 Article 1 shall apply to all imports in respect of which the importer can furnish proof that the special export charge has been levied by the Arab Republic of Egypt in accordance with Article 20 of the Cooperation Agreement and Article 13 of the Interim Agreement. Article 3 If necessary, detailed rules for the application of this Regulation, in particular as regards the fixing of the amount by which the levy is to be reduced, shall be adopted in accordance with the procedure laid down in Article 26 of Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (3). Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply as from the entry into force of the Interim Agreement between the European Economic Community and the Arab Republic of Egypt. (1)OJ No C 118, 16.5.1977, p. 67. (2)OJ No L 281, 1.11.1975, p. 65. (3)OJ No L 281, 1.11.1975, p. 1. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 May 1977. For the Council The President J. SILKIN